SUAREZ, J.
Florentino Falcon appeals from a final order dismissing his first amended complaint with prejudice. Because we find that the complaint asserted a viable claim and that dismissal was not appropriate to resolve the issue of whether Falcon's back patio was a "limited common element" pursuant to the Declaration of Condominium, we reverse and remand for further proceedings. We make no findings as to the nature of the patio or the parties' rights and responsibilities under the Declaration.
Reversed and remanded.